Citation Nr: 0101211	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for service-connected 
status post cyst removal, left temporal area with nerve 
damage causing pain and numbness, currently rated not 
compensably disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1991 to 
May 1997.  She also has unverified Army Reserves service.  

This appeal arises from a January 1999 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for status post cyst removal, left temporal area with nerve 
damage causing pain and numbness, evaluated as 
noncompensable, effective from May 1997. In October 1999, a 
hearing was held before the undersigned, who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107 (c) (West Supp. 2000).


REMAND

Additional development is required in this case.  

Service connection for status post cyst removal, left 
temporal area with nerve damage causing pain and numbness was 
granted by rating decision of January 1999, and it is 
evaluated as noncompensable.  The veteran was notified by 
letter from the RO of the grant of service connection later 
that month.  In April 1999, she filed a notice of 
disagreement (NOD), indicating that she believed she should 
be granted compensation for her disability.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
a distinction between the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

It is noted that the veteran underwent VA examination in 
August 1998.  The veteran complained of pain described as a 
dull ache in the temporal area and the anterior parietal area 
of her scalp.  However, the examiner did not discuss whether 
the pain and numbness was incomplete moderate, incomplete 
severe, or complete as to paralysis.  Based on the foregoing, 
the August 1998 examination was inadequate for rating 
purposes.  As such, the examination conducted on remand must 
be fully descriptive in order to apply to the rating 
schedule.  38 C.F.R. §§ 4.1, 4.2 (1999).  

Further, the veteran was noted to have Army reserve service, 
which has not been verified.  It was noted that she was 
released from the Army reserves in March 1998.  Additionally, 
her service medical records have not been associated with the 
claims folder as they were not found in St. Louis, Missouri. 
Since this claim is an initial award of service connection 
and the appellant believes the initial compensation award 
should be at least 10 percent, her service medical records 
should be reviewed in connection with this claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of Army reserve military service.  

3.  The veteran should be afforded an 
appropriate VA neurological examination 
to determine the current extent of 
disabling manifestations of the service-
connected status post cyst removal, left 
temporal area with nerve damage causing 
pain and numbness.  The claims folder 
must be made available to the examiner 
and all indicated testing should be 
conducted.  The examiner should document 
the veteran's current complaints and all 
pertinent findings should be reported in 
detail.  The examination report should 
contain a complete account of all 
manifestations and findings referable to 
the pain and numbness of the left 
temporal area.  The RO should indicate 
whether the nerve damage is moderate or 
severe.  All findings, opinions, and 
bases therefor should be set forth in 
detail.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  The RO should adjudicate the issue of 
the propriety of the initial rating for 
service-connected status post cyst 
removal, left temporal area with nerve 
damage causing pain and numbness.  The RO 
should consider the holding in Fenderson 
and whether staged ratings are in order.  
The veteran and his representative should 
be notified of the outcome.  Thereafter, 
if the benefit sought remains denied, the 
veteran should be provided a SSOC and 
afforded the appropriate period of time 
in which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	G. JIVENS-McRAE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



